— In an action to recover damages for negligence, the third-party defendant Inflight Motion Pictures, Inc., appeals from an order of the Supreme Court, Queens County (San*817tucci, J.), dated December 17, 1984, which granted the motion of the defendant third-party plaintiff Trans World Airlines, Inc. for summary judgment against it and denied its cross motion for summary judgment against the defendant third-party plaintiff Trans World Airlines, Inc.
Order affirmed, with costs.
A review of the record demonstrates that it was the " 'unmistakable intent of the parties’ ” (see, Hogeland v Sibley, Lindsay & Curr Co., 42 NY2d 153, 158-159; see also, Levine v Shell Oil Co., 28 NY2d 205, 212) for the third-party defendant Inflight Motion Pictures, Inc. (hereinafter Inflight) to indemnify the third-party plaintiff Trans World Airlines, Inc. (hereinafter T.W.A.) even in the absence of negligence on the part of Inflight. Special Term therefore properly granted summary judgment in favor of T.W.A.
Accordingly, we affirm. Rubin, J. P., Lawrence, Eiber and Spatt, JJ., concur.